Citation Nr: 0509546	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO continued the 50 percent 
disabling rating for PTSD and denied claims of entitlement to 
TDIU and service connection for a back disability pursuant to 
38 U.S.C.A. § 1151.  

The veteran presented testimony via videoconference in 
February 2005 before the undersigned Veterans Law Judge.  The 
transcript has been obtained and associated with the claims 
folder.  During the hearing, the veteran withdrew his claim 
of entitlement to service connection for a back disability 
pursuant to 38 U.S.C.A. § 1151.  As such, the matter is no 
longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record does not 
establish that the veteran's PTSD is currently productive of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or inability to establish and maintain 
effective relationships. 

3.  Service connection is currently in effect for: PTSD, 50 
percent disabling; tinnitus associated with hearing loss, 10 
percent disabling; scar of the proximal right leg, below the 
knee, noncompensable; scar over the right upper eyebrow, 
noncompensable; residuals of a left ring finger fracture, 
noncompensable; and hearing loss, noncompensable.  The 
combined rating is 60 percent.

4.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2004).  

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied. 38 U.S.C.A. §§ 501, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 
4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claims in 
March 2003.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2003 rating decision, the October 2003 statement of 
the case (SOC), and the April 2003 and November 2003 VA 
letters apprised the veteran of the information and evidence 
needed to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  

In particular, in the April 2003 and November 2003 letters, 
the veteran was informed of the enactment of the VCAA.  These 
letters advised the veteran to identify any evidence in 
support of the claims on appeal that had not been obtained.  
The letter further informed him that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  The veteran responded to the April 2003 VCAA letter 
and indicated that he had no additional medical evidence to 
submit in support of his claims.  During the veteran's 
February 2005 hearing, he did not identify any outstanding 
evidence in support of his claims.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than a year has passed 
since the 2003 letters were sent to the veteran by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Here, a 
notification letter was sent in April 2003, and his claims 
were initially denied in May 2003.  Hence, there has been no 
Pelegrini violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Furthermore, as 
noted above, in November 2003 VA again provided the veteran 
an opportunity to submit any additional evidence he had in 
support of his claims.  However, after more than fifteen 
months, no additional evidence was identified or received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records and VA outpatient 
treatment records are included in the file.  He was afforded 
VA examinations in March 2002 and April 2003.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claims has been satisfied.  

I.  PTSD

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  Under this code section, a 50 
percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.  Under the criteria when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Historically, service connection was awarded in an April 1995 
rating decision, the RO assigned a 10 percent rating 
effective March 1995.  Service connection and the disability 
rating assigned were based on the veteran's service medical 
records, his service personnel records, which indicated the 
veteran was awarded a Combat Infantryman Badge, and a March 
1995 VA examination.  Upon VA examination in March 1995, the 
veteran was diagnosed with PTSD and assigned a GAF of 60.  
The examiner determined that the veteran was not necessarily 
despondent, talked in a soft voice, and was slightly anxious.  
There were no hallucinations or delusions.  The veteran was 
oriented times three.

In a May 1996 rating decision, the veteran's disability 
rating was increased to 50 percent disabling retroactive to 
March 1995.  The award was based on an April 1996 VA 
examination, which assigned a GAF score of 55.  The examiner 
noted the veteran continued to be employed as a truck driver.  
The veteran had no hallucinations or delusions.  His judgment 
was good and he was oriented times three.  He had a logical 
train of thought.   

The veteran filed his request for an increased rating in 
March 2003.  In a May 2003 rating decision, the RO continued 
the 50 percent rating.  The veteran disagreed and initiated 
the instant appeal.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; reports of VA examination dated 
in March 1995, April 1996, March 2002, and April 2003; VA 
outpatient treatment records dated between 2000 and 2004; and 
the transcript from the veteran's February 2005 
videoconference hearing.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the currently assigned 50 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130.  While the 
Board acknowledges the veteran's PTSD has resulted in some 
occupational and social impairment, as manifested by the 
assigned 50 percent rating, there is simply no objective 
medical evidence of deficiencies in most areas, such as 
family relations, judgment, or thinking due to such symptoms 
as: speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships. Id.

The various reports of VA examination and outpatient 
treatment records do not contain any evidence of suicidal 
ideation or homicidal ideation.  The veteran's insight and 
judgment ranged from adequate to good.  His recent, remote, 
and immediate recall also remained unaffected.  His speech 
has been rated normal on multiple occasions.  While the 
veteran was assigned a GAF of 55 in July 2001, which was 
indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning, upon VA examinations in 
March 2002 and April 2003, the veteran was assigned a GAF of 
75-80 percent.  This score indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning. 

In fact, the assigned GAFs of 75-80 reflect an increase from 
assigned scores upon VA examinations in March 1995 (GAF 60) 
and April 1996 (GAF 55).  In reports of VA examination and 
outpatient treatment, as well as to the undersigned Veterans 
Law Judge, the veteran has complained of obsessional rituals, 
such as routinely checking the locks on windows, doors, and 
his trucks.  However, there is no evidence that this 
interferes with routine activities.  While there is some 
evidence of impaired impulse control manifested by unprovoked 
anger resulting in fights, there is no question as to which 
of two evaluations shall be applied, i.e. 50 or 70 percent, 
as the PTSD symptomatology more nearly approximates the 
criteria required for a 50 percent rating. Thus, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran informed the undersigned Veteran's Law Judge that 
has suffered from suicidal ideation, but that he didn't 
report it upon VA examination in April 2003 because he was 
embarrassed.  However, when reviewing outpatient treatment 
records dated between 2000 and 2004, and reports of VA 
examination dated between 1995 and 2002, there was no 
indication that the veteran's PTSD caused suicidal ideation.  
The veteran repeatedly denied both suicidal and homicidal 
ideation, as well as delusions or hallucinations.

Complaints of night sweats, depression, and occasional panic 
attacks triggered by loud noises (example: gun shot sounds 
while hunting) are reflected in the assigned 50 percent 
rating.  Upon VA examination in April 2003, the veteran 
informed the examiner that he had been married to his wife 
for 39 years.  He indicated that he had three children, he 
went fishing 2-4 times per week with a friend, went to Church 
most Sundays, and went to a coffee shop to visit friends.  
During the February 2005 videoconference, while the veteran 
testified that he no longer goes fishing with friends, he 
stated that he was still married, went to Church most 
Sundays, saw his children once a week, and visited with 
grandchildren on the weekends.  Thus, there is no deficiency 
in either family relationships or social functioning.

With regard to the effect of his PTSD upon employment, during 
VA examination in April 2003, the veteran reported driving a 
mail truck once a month and driving a dump truck for a 
construction company averaging about 20 hours per week.  
During testimony provided in February 2005, the veteran 
testified that while his PTSD interfered with his employment, 
his back disability in prevented him from physically working.  
He further testified that his last full-time job as a truck 
driver was in 2002, which he left because of his back.  

Based on the foregoing reasons, the veteran's claim must be 
denied.  In reaching this determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than that noted above.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant entitlement to increased compensation benefits 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's PTSD has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned 50 percent 
rating adequately compensates the veteran for the nature and 
extent of severity of his PTSD.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this matter.

II.  TDIU

The veteran filed an application for TDIU in April 2003.  He 
indicated that his service-connected PTSD and scars prevented 
him from securing or following any substantially gainful 
occupation.  His application revealed that he last worked as 
a courier in 1999 when he became too disabled to work.  He 
did report that he was employed as a driver approximately 8 
to 10 hours per week.  The veteran indicated that he only 
completed the eighth grade and did not have a graduate 
equivalency degree (GED).  He reported that he had been under 
a doctor's care and/or hospitalized within the 12 months 
previous to his application.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met.  Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341. Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: PTSD, 50 percent disabling; tinnitus associated with 
hearing loss, 10 percent disabling; scar of the proximal 
right leg, below the knee, noncompensable; scar over the 
right upper eyebrow, noncompensable; residuals of a left ring 
finger fracture, noncompensable; and hearing loss, 
noncompensable.  Under 38 C.F.R. § 4.25, the veteran's 
disabilities are combined based upon the combined rating 
table, to give him a combined rating of 60 percent.  
Therefore, he does not meet the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under 38 C.F.R. § 4.16(b) subjective 
criteria.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rating totally disabled.  38 C.F.R. 
§ 4.16(b).  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, a July 2002 letter indicated that the 
veteran was denied Vocational Rehabilitation and Employment 
services because his service connected and nonservice-
connected disabilities prevented him from maintaining 
employment.  However, in reviewing medical records contained 
in the claims folder, to include: reports of VA examination 
dated in March 1995, April 1996, March 2002, and April 2003; 
VA outpatient treatment records dated between 2000 and 2004; 
and the transcript from the veteran's February 2005 
videoconference hearing; it appears the veteran returned to 
work, even if only part-time after this date.   

Most recently upon VA examination in April 2003, subsequent 
to his TDIU application, the veteran reported driving a mail 
truck once a month and driving a truck for a construction 
company approximately 20 hours per week.  During testimony 
provided in February 2005, the veteran testified that while 
his PTSD interfered with his employment, his nonservice-
connected back disability prevented him from physically 
working.  He further testified that his last full-time job as 
a truck driver was in 2002, which he left because of his 
back.  

The veteran has not submitted any evidence in support of his 
TDIU claim.  As shown by the veteran's application for a 
TDIU, the veteran was able to work from 1997 to 1999 as a 
truck driver for a construction company 60 hours per week and 
approximately 10 hours per week as a driver from 1999 to the 
time of his application.  Aside from the veteran's own 
contentions, there is no medical evidence to support his 
assertions of unemployability due solely to his service-
connected disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, supra; Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); VAOPGPREC 6-96 (August 16, 1996).  In addition, the 
Board is required to address the issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) again only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability.  Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  

Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, supra.  

ORDER

Entitlement to a rating in excess of 50 percent disabling for 
PTSD is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


